Citation Nr: 0024582	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  99-09 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1998 decision from the Manila, 
Philippines, VA Regional Office (RO), which denied the 
appellant's claim for VA benefits as he had no recognized 
active service.  




FINDING OF FACT

The United States Army Reserve Personnel Center (ARPERCEN) 
has certified that the appellant had no service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The criterion of "veteran" for purposes of entitlement to 
VA benefits has not been met.  38 U.S.C.A. §§ 101, 107 (West 
1991); 38 C.F.R. §§ 3.1, 3.2, 3.8, 3.9, 3.203 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION


I. Factual Background

The appellant filed a claim in June 1998 for service 
connection for injuries that he allegedly sustained while in 
the service of the United States Armed Forces for the Far 
East (USAFFE).  The appellant also claimed entitlement to 
nonservice-connected disability pension benefits.  He 
contends that he served as a rifleman in Company A, 1st 
Battalion, 96th Infantry Regiment during World War II.  

The appellant submitted a copy of Form PVAO-4, which was 
issued to him by the Philippine Veterans Affairs Office.  It 
shows the appellant served in Company A,  1st Battalion, 96th 
Infantry Regiment during World War II.  It lists an original 
date of recognition of February 13, 1943 and a revised 
original date of recognition of September 16, 1942.  It also 
indicates that the appellant's name was carried on the 
Approved Revised Reconstructed Guerilla Roster of 1948.  


In March 1998, the RO notified the appellant that he needed 
to forward a military discharge certificate or other 
acceptable evidence of military service in order to be 
eligible for VA benefits.  

The appellant filed his formal application for compensation 
or pension in July 1998.  He listed service as a private in 
Company A, 1st Battalion, 96th Infantry Regiment from 
September 16, 1942 to December 31, 1945.  

In August 1998, the RO forwarded a Request for Information, 
VA Form 21-3101, to ARPERCEN.  The RO requested verification 
of the appellant's alleged service.  In December 1998, 
ARPERCEN certified that the appellant had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces based on information provided.  The appellant 
has not provided any additional service information.  


II. Analysis

A "veteran" is a person who served in the active military, 
naval or air service and who was discharged or released under 
conditions other than dishonorable.  38 C.F.R. § 3.1(d) 
(1999).  The term "veteran of any war" means any veteran 
who served in the active military, naval or air service 
during a period of war.  38 C.F.R. § 3.1(e) (1999).  Service 
department certified recognized guerrilla service, and 
unrecognized guerrilla service under a recognized 
commissioned officer (only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946) is 
included for compensation benefits, but not for pension or 
burial benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.8(c) and 
(d).  Active service will be the period certified by 
the service department.  38 C.F.R. § 3.9(a) and (d) (1999).  




As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21, 23 (1991).  For the purpose of establishing 
entitlement to VA benefits, VA may accept evidence of service 
submitted by a claimant, such as a DD Form 214, Certificate 
of Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department under the following 
conditions: (1) The evidence is a document issued by the 
service department; (2) The document contains needed 
information as to length, time and character of service; and, 
(3) in the opinion of VA the document is genuine and the 
information contained in it is accurate.  38 C.F.R. § 
3.203(a) (1999).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the Secretary has 
lawfully promulgated regulations making service department 
findings "binding on the VA for purposes of establishing 
service in the U.S. Armed Forces."  Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993); Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  

The evidence in support of the claim includes the appellant's 
statements and the information contained in Form PVAO-4, 
which was issued by the Philippine Veterans Affairs Office.  
Although this evidence indicates that the appellant served as 
a private in Company A, 1st Battalion, 96th Infantry Regiment 
from September 16, 1942 to December 31, 1945, these are not 
documents issued by the service department.  Therefore, the 
Board will not accept this evidence of service without 
verification from the appropriate service department.  38 
C.F.R. § 3.203(a).  

In this case, ARPERCEN certified in December 1998 that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces based on 
the information provided.  The appellant has not provided any 
additional service information.




The Board is bound by the finding of the service department, 
and thus finds that the appellant did not have recognized 
service so as to confer eligibility for VA benefits.  Since 
the law pertaining to eligibility for the claimed benefits is 
dispositive of this issue, the appellant's claim must be 
denied because of the absence of legal merit or entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

Basic eligibility for VA benefits is denied.



		
	RICHARD E. COPPOLA
	Acting Member, Board of Veterans' Appeals

 

